              Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 1FILED
                                                                      of 21IN CHAMBERS
                                                                                                 U.S.D.C ATLANTA

                                                                                                  Jan 13 2021
                                                                                           Date: __________________________
                                      United States District Court
                                       NORTHERN DISTRICT OF GEORGIA                        JAMES N. HATTEN, Clerk

                                                                                                s/Mariya Davis
                                                                                           By: ____________________________
   UNITED STATES OF AMERICA                                                                          Deputy Clerk
   v.                                                                   CRIMINAL COMPLAINT
                                                                        Case Number: 1:21-MJ-0033
   BILLY CALHOUN


I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. Beginning by at least August 2019 and continuing until February 2020 in Cobb
County, in the Northern District of Georgia and elsewhere, defendant did: (a) produce and attempt to
produce child pornography; (b) receive child pornography; and (c) possess child pornography,

in violation of Title 18, United States Code, Sections 2251(a), 2252(a)(2), and 2252(a)(4)(B).
I further state that I am a Special Agent with the FBI and that this complaint is based on the following
facts:
PLEASE SEE ATTACHED AFFIDAVIT


Continued on the attached sheet and made a part hereof.         Yes




                                                          Signature of Complainant
                                                         Taylor Dervish

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to me by telephone pursuant to Federal
Rule of Criminal Procedure 4.1.

 January 13, 2021                                          at    Atlanta, Georgia
 Date                                                            City and State



 JOHN K. LARKINS III

 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                              Signature of Judicial Officer
 AUSA Alex R. Sistla / Katie Terry / 2020R00845
                                                                            ATTEST: A TRUE COPY
                                                                               CERTIFIED THIS
                                                                            Jan 13 2021
                                                                      Date: __________________________

                                                                      JAMES N. HATTEN, Clerk
                                                                          s/Mariya Davis
                                                                      By: ____________________________
                                                                               Deputy Clerk
            Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 2 of 21




            AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Taylor Michelle Dervish, depose and say under penalty of perjury:

                                      INTRODUCTION

       1)      I make this affidavit in support of a Criminal Complaint against BILLY

CALHOUN, a 29-year-old male, for the production and attempted production of child

pornography, in violation of 18 U.S.C. § 2251(a) & (e), and receipt of child pornography, in

violation of 18 U.S.C. § 2252(a)(2) & (b)(1), and possession of child pornography, in violation

of 18 U.S.C. § 2252(a)(4)(B) & (b)(2).

       2)      Based on the investigation to date, there is probable cause to believe that

CALHOUN in the Northern District of Georgia and elsewhere knowingly persuaded, induced,

enticed, or coerced at least five minor females: A.C., J.T., K.K., A.J., and C.B., to engage in

sexually explicit conduct, for the purpose of producing and attempting to produce, a visual

depiction of such conduct, in violation of 18 U.S.C. § 2251(a). In addition, as detailed below,

there is probable cause that in the Northern District of Georgia, CALHOUN also received child

pornography, in violation of 18 U.S.C. § 2252(a)(2) (including but not limited to the images and

videos he received online from multiple minor victims), and possessed child pornography, in

violation of 18 U.S.C. § 2252(a)(4)(B).

       3)     I am a Special Agent with the Federal Bureau of Investigation and have been so

employed since June 2014. I am currently assigned to the Atlanta field office, where I

investigate Violent Crimes Against Children (VCAC). I have participated in multiple criminal

investigations related to child exploitation and child sexual abuse material including violations

pertaining to the illegal production, distribution, receipt and possession of child sexual abuse

material/child pornography. I have received training in the area of child sexual abuse material


                                           Page 1 of 20
            Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 3 of 21




and child exploitation and have had the opportunity to observe and review examples of child

sexual abuse material (i.e., child pornography, as defined in 18 U.S.C. § 2256). As a federal

agent, I am authorized to investigate violations of laws of the United States and to execute

warrants issued under the authority of the United States.

       4)     The statements in this affidavit are based primarily upon my knowledge of the

matter as well as information provided by other law enforcement officers. Since this affidavit is

being submitted for the limited purpose of securing a complaint and arrest warrant, I have not

included every fact known to me concerning this investigation; rather, I have set forth only the

facts necessary to establish probable cause.

    PROBABLE CAUSE IN SUPPORT OF CRIMINAL COMPLAINT

                     Production of Child Sexual Abuse Material Depicting A.C.

       5)    On February 6, 2020, Cobb County Police Department (CCPD) responded to

Cooper Middle School in Cobb County, Georgia, in the Northern District of Georgia, in response

to the alleged exploitation of a minor. CCPD was advised that an older male brought lunch to 14-

year-old female, “A.C. A.C. told the Middle School administrators that the older male was her

boyfriend’s uncle.

       6)    A.C. told school administrators that her boyfriend’s name was “Zack.” A.C. met

Zack on Instagram in or around October 2019. A.C. had never met Zack in person (or even seen

him) but communicated with him via text message and FaceTime calls. A.C. explained that

during the FaceTime call, Zack would not show his face because he said that his camera as

broken.

       7) A.C. also told administrators that Zack bought her gifts, including her then-current

cell phone and two laptops. A.C. stated that she and Zack had phone sex and sent nude pictures


                                           Page 2 of 20
            Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 4 of 21




to each other. School administrators contacted CCPD and conveyed this information given to

them by A.C.

       8) A.C.’s mother told CCPD that she knew A.C. was communicating with a 16-year-old

boy named Zack. A.C.’s mother had never met Zack. A.C.’s mother stated that gifts for A.C.

were sent to their residence in Powder Springs, Georgia via Amazon, and the packaging label

listed the recipient’s address as BILLY CALHOUN, 109 Oak Pointe Ct. Acworth, GA 30102.

       9)    On February 12, 2020, CCPD opened an investigation into CALHOUN.

       10) On February 25, 2020, CALHOUN picked A.C. up at Cooper Middle School

without her mother’s permission. Later that same day, CALHOUN was arrested on state charges

of interference of custody and contributing to the delinquency of a minor.

       11) Following his arrest, CCPD Detectives Bryan Bridges and Brandon Johnson, and

Sgt, Hunter Lllewellyn interviewed CALHOUN at CCPD Headquarters. The interview was

video recorded. The detectives orally advised CALHOUN of his Miranda rights, which

CALHOUN stated he understood. CALHOUN also executed a Miranda waiver form.

CALHOUN stated that he had gone to A.C.’s house every week for the past month. CALHOUN

stated that he had a key and had been in the house when no one was home. CALHOUN stated

that he bought A.C. four or five tablets and an iPhone.

       12) CALHOUN stated that he was “Zack” and he made up a persona to talk to A.C.

because he was actually 28 years old. A.C. told CALHOUN that she was 14 years old, so he said

he was 16 years old. CALHOUN stated that he got the pictures of “Zack” from the Internet.

       13) CALHOUN advised that he had been talking to A.C. for approximately five months,

and initially they communicated via Snapchat before moving to Instagram, FaceTime, and

texting to communicate. CALHOUN stated he knew that A.C. was 14 years old. CALHOUN



                                           Page 3 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 5 of 21




stated that he and A.C. had sexually explicit conversations. CALHOUN stated that A.C. sent

him videos of her engaging in sexually explicit acts, some of which were still on his phone.

CALHOUN claimed that he had deleted most of the videos A.C. sent to him.

       14) A few days earlier, on February 20, 2020, CCPD Detectives took custody of an

iPhone belonging to A.C. and placed it into evidence with a request for the High Tech unit to

process the device. On February 25, 2020, CCPD reviewed the results of the forensic

examination of A.C.’s cell phone. Among other items, CCPD noted sexually explicit text

messages from “Zack.”. Sexually explicit videos of A.C. were also found on A.C.’s cell phone.

       15) On February 25, 2020, CCPD obtained a separate arrest warrant for CALHOUN

charging him with six counts of Sexual Exploitation of a Child, in violation of Georgia State

Code 16-12-100. In addition, CCPD obtained a state search warrant for two cellular phones that

CALHOUN had on him at the time of his arrest. CALHOUN admitted during his post-Miranda

interview that he used one of the phones to communicate with A.C. 1

       16) On February 28, 2020, A.C. was interviewed forensically at Safepath in Marietta,

Georgia. A.C. In relevant part, A.C. provided the following information:

       a) A.C. started dating “Zachary Thomas Black” on October 28, 2019 after meeting him

       on Instagram.

       b) Zack has an uncle named “Billy” who brings gifts to A.C. because Zack cannot drive.

       c) A.C. has received from Zack (through “Billy”) a ring, an iPhone 11, a necklace, two

       computers, an iPad, a Kindle, another small tablet, and food.


1
  CALHOUN specifically identified his One Plus GM1915 cellular phone as the one that contained his
communications with A.C. Based on an online search about this cell phone model, your Affiant has
learned that the One Plus GM 1915 is one of the One Plus 7 Pro models, an Android-based smartphone
manufactured in China by One Plus. As detailed below, I subsequently reviewed the contents of this
cellular phone and identified additional minor victims.


                                           Page 4 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 6 of 21




       d) A.C. sent nude photos and videos to “Zack” and she used FaceTime to have sexually

       explicit conversations, during which she was nude or engaged in other sexually explicit

       conduct, including masturbating together with Zack.

       17) On March 4, 2020, CCPD obtained a state search warrant for CALHOUN’s

residence, 109 Oak Pointe Ct. Acworth, Georgia 30102, in the Northern District of Georgia.

During the execution of the warrant, CCPD seized multiple electronic devices, including cell

phones, computers, hard drives, SD cards, thumb drives, as well as children’s underwear and

explicit photos and drawings.

            Review of Calhoun’s Cell Phone in Reference to Minor Female A.C.

       18) On April 13, 2020, your affiant reviewed the contents of one of CALHOUN’s cell

phone—the One Plus GM1915—seized from him at the time of his arrest. In relevant part, I

found the following of evidentiary significance:

       a) There were approximately 107 images of A.C. These images were screen shots from

       recorded videos during which A.C. was masturbating. A.C. was in various states of

       undress in the images. In multiple images, A.C. is inserting items into her vagina. In

       approximately 26 images, the focus is on A.C.’s vagina.

       b) There were seven videos that had been produced between approximately January 11

       and January 19, 2020, featuring A.C. engaged in various sexually explicit conduct,

       including the following files:

                i.    20-01-11-08-31-28.mp4 – is an approximately four minute and 31 second

               recording of a video chat in which A.C. is inserts a dildo into her vagina and anus.

               A male voice, I believe to be that of CALHOUN, can be heard directing A.C. on

               what he wants to see her do. CALHOUN can also be heard moaning.



                                           Page 5 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 7 of 21




                ii.    20-01-11-16-23-23-01.mp4 – is an approximately one minute and 52

               second recording of a video chat set to music in which A.C. is inserting her

               fingers into her vagina. There are two additional video files depicting the same

               activity, one of which has the same filename, but is longer and in which A.C.’s

               face is visible at the end, and a second that lacks music but in which

               CALHOUN’s voice can be heard.

                iii.   20-01-11-16-40-25.mp4 – is an approximately four minute and 24 second

               recording of a video chat in which A.C. is inserting a pink dildo into her vagina

               and CALHOUN can be heard directing her actions and moaning. A.C.’s face is

               visible in the recording.

                iv.    20-01-11-16-45-05.mp4 – is an approximately one minute and 51 second

               recording of a video chat in which A.C. sucks on a pink dildo then inserts it in her

               vagina. CALHOUN can be heard moaning and calling A.C. his “little girl.”

               A.C.’s face is visible in the recording.

       19) In each of the videos described above, A.C. appears to be in same bedroom, and in

three of the four videos, A.C.’s face is visible.

       20) Based on my training experience, I believe that the images and videos described

above meets the definition of child sexual abuse material (i.e., child pornography) as defined

under federal law (18 U.S.C. § 2256). As detailed below, during my review of CALHOUN’s

cellular phone (a One Plus Model GM1915), I identified four additional minor females who sent

nude videos and/or photos to CALHOUN (or in the case of one minor female CALHOUN

solicited such videos and/or photos). The review reveals that CALHOUN has communicated

with and received nude videos and/or photos from dozens of minor females he met online, but



                                             Page 6 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 8 of 21




they have yet to be identified.

            Production of Child Sexual Abuse Material Depicting Minor Female J.T.

       21) During your affiant’s review of CALHOUN’S One Plus Model GM1915 cell phone,

I identified a second minor female victim, J.T., a 16-year-old female residing in Union, South

Carolina. I identified approximately 60 digital images and nine videos of J.T. that constitute

child sexual abuse material under federal law (further described below).

       22) On December 7, 2020, FBI Child/Adolescent Forensic Interviewer (CAFI) Shannon

Martucci interviewed J.T. in Spartanburg, South Carolina. In relevant part, J.T. stated:

       a) J.T. met “Zack”, who she believed to be 15 or 16 years old, in an online chat room in

       February 2020. On the same day they met, J.T. and Zack began communicating on

       Snapchat and Instagram. J.T. told Zack that she was 16 years old. Zack asked J.T. to send

       her nude pictures on that first day. J.T. stated that she never saw Zack.

       b) J.T. communicated with the person she believed to be Zack multiple times a day for

       approximately a month. Zack would instruct J.T. what to do when they were live video

       chatting. Zack asked J.T. to show him her breasts, vagina and anus. During at least one of

       their conversations, Zack instructed J.T. to find something to insert into her vagina. Zack

       would take screen shots while J.T. performed these acts. J.T. stated that she knew Zack

       took screen shots because he sent her a compilation of the images.

       c) J.T. stated that Zack made her uncomfortable; he told J.T. that he wanted to tie her up

       and rape her.

       23) During the interview, J.T. was also shown five different images that had been

recovered from CALHOUN’s cellular phone. J.T. identified herself in each image and stated

that she either sent the image to Zack or he took a screenshot during their video chats. A



                                           Page 7 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 9 of 21




description of the five images shown to J.T. are as follows:

       a) Screenshot_20200218-095711.jpg – J.T. is laying on the bed completely nude and the

focus of the image is on her vagina.

       b) Screenshot_202002233-142203.jpg – J.T. has the words “daddy” and “Zack” written

on her breasts.

       c) Screenshot_20200223-110802.jpg – J.T. has the words “daddy” and “Zack” written

on her vagina.

       d) Screenshot_20200222-160726 and Screenshot_20200217-233436 do not constitute

child pornography, but depicted, respectively, J.T. wearing purple underwear and J.T.’s face

while she is sitting on a bed with her breasts exposed.

       24) In the images in which J.T. wrote on her body, J.T. stated that Zack instructed her to

do so. Based on my training and experience, I believe that each of the images described in

Paragraph 23(a)-(c) qualifies as child sexual abuse material (i.e., child pornography) under

federal law (18 U.S.C. § 2256).

         Review of Calhoun’s One Plus Model GM1915 Cell Phone in Reference to J.T.

       25) During my April 13, 2020 review of CALHOUN’s cellular phone, I found, among

other items, the following of evidentiary significance in connection with J.T., including digital

images and videos that qualify as child pornography under federal law (18 U.S.C. § 2256):

       a) In his electronic calendar on this cell phone, CALHOUN notated that he “Met JT” on

       February 16, 2020.

       b) There were approximately 20 files containing images of J.T. that constitute child

       pornography, including multiple images focused on J.T.’s vagina and anus and images of

       a hairbrush inserted into J.T.’s vagina. These images were saved in CALHOUN’S One



                                           Page 8 of 20
            Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 10 of 21




          Plus Model GM1915 cell phone, under file path; Pictures/My Collections/ J.T. the images

          were all saved in February 2020.

          c) There were multiple videos that had been produced on or around February 17, 2020

          featuring J.T. engaged in various sexually explicit conduct, including the following files:

                      (i)   Six videos, labeled Snapchat with nine or ten digits following each video

                      name, each of which focused on J.T.’s vagina as she masturbated with a

                      hairbrush.

                      (ii) 20-02-19-08-47-01.mp4 – this is an approximate 26 second video that is a

                      screen recording in which CALHOUN scrolls through a picture gallery

                      labeled in J.T’s name. The video begins by showing images of J.T.’s face,

                      followed by images of J.T.’s vagina, and then images of J.T. inserting a

                      hairbrush into her vagina.

                      (iii) 20-02-22-16-12-07_01.mp4 – this is an approximate 18 second video in

                      which J.T. is seen on the top of the screen and a still picture of the Zack

                      persona is on the bottom. 2 The camera is on J.T.’s face while she is

                      masturbating. CALHOUN can be heard moaning.

       Enticement to Produce Child Sexual Abuse Material Depicting Minor Female K.K.

          26) K.K. is a 13-year-old female residing in Leland, North Carolina.

          27) In or about February 2020, K.K.’s mother learned that KK was talking to someone

who K.K. believed to be a 15- or 16-year-old male. K.K.’s mother became suspicious and saw

messages on K.K.’s phone that raised concerns. K.K.’s mother then contacted the Brunswick

County Sheriff’s Office (BCSO) in North Carolina.


2
    The “Zack” persona looked like to be of a 15- or 16-year-old-male, with dark hair and a skinny build.


                                                Page 9 of 20
          Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 11 of 21




        28) On February 18, 2020, a Forensic Interviewer from the Carousel Center in North

Carolina conducted a forensic interview with K.K., who stated in relevant part the following:

        a) K.K. been communicating with a 28-year-old man, who, at the time, she believed to

        be a teenage boy named “William.” Around Labor Day of 2019, K.K. was on Chat

        Avenue. 3 K.K. identified herself as 13-year-old female from North Carolina on Chat

        Avenue. K.K. said that she received a private chat from someone she did not know who

        identified himself as “William,” a 15-year-old male from Georgia. This person asked for

        K.K. for her Snapchat username, K.K. provided “William” her username, and they started

        communicating on Snapchat. K.K. and “William” communicated for several weeks.

        b) “William” demanded K.K. take and send pictures. Among the pictures “William”

        demanded were:

                    (i)   what K.K. was wearing every day

                    (ii) K.K.’s feet because “William” had a foot fetish.

                    (iii) K.K. wearing a bra

                    (iv) K.K’s stomach.

        c) K.K. sent several pictures of herself from her bathroom wearing a bra. “William” told

        K.K. that she only sent pictures of her in her bra and said he wanted to see her “tits.”

        “William” told K.K. that he would kill himself if she refused because that meant that she

        did not love him. In response, K.K. sent a picture of her breasts. “William” wanted

        K.K.’s face to be in the picture, so K.K. sent a picture with her face. “William” asked



3
  Chat Avenue is a live chatting website where users can join one of 19 different chat rooms based on
interest. Users can create an account or log in as a guest. All of the chat rooms are free to join. Rooms
include some of the following categories: College, Adult, Singles, Dating, General, Teens, Kids, Gay,
Video Games, Boys, Mobile, Cam and Live.


                                              Page 10 of 20
             Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 12 of 21




        K.K. if she was really 13 years old because her breasts were so big.

        d) “William” also asked K.K. to send him videos of her feet and make her call him

        “Daddy.” “William” would tell her what he wanted her to do in the videos. KK sent

        approximately two videos of her wiggling her toes.

        e) “William” kept asking K.K. to send him her address. K.K. eventually sent “William”

        both her mother’s and father’s addresses in North Carolina. Among the items “William”

        sent to K.K were chap stick, $80, a card, Vans shoes and a diamond necklace.

        f)     “William” called K.K. and try to have phone sex. K.K. pretended to rub herself.

        “William” sent K.K. recordings of him moaning via Snapchat and Skype. “William”

        wanted K.K. to moan for him.

        g) “William” sent videos of males masturbating and said they were videos of him. 4

        h) “William” told K.K. that his sister had a crush on K.K., and she masturbated to

        pictures of K.K. “William” sent K.K. a picture of a young-looking girl in a bra and

        underwear, and another of the same girl without a bra on.

        i) K.K. felt like she could not break it off with “William” because he had her address

        and pictures. “William” told K.K. that he could do anything he wanted because he had

        her address. When K.K. tried to break up with “William,” he told K.K. he had a gun to

        his head and he was going to kill himself. On another occasion “William” told K.K. that

        he was going to sell her photos on the Internet.

        29) During your affiant’s review of CALHOUN’s One Plus Model GM1915 cell phone, I

located screenshots of some of the text exchanges via text and Snapchat that were exchanged



4
 Because these videos did not include the males’ faces, it is not possible to estimate the age of the males
depicted in these videos.


                                              Page 11 of 20
         Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 13 of 21




between K.K. and CALHOUN. K.K. refers to CALHOUN as “William” in these exchanges.

       30) CALHOUN communicated with K.K. between approximately September 2019 and

October 2019. The screen shots of their text message exchanges documented numerous

conversations that were sexually explicit. By way of example, the following are three examples

of such sexually explicit text exchanges between K.K. and CALHOUN:

       a) Screenshot_20191019-104745_01.jpg – CALHOUN says, “Is my Little girl horny,”

       and then messages, “My little princess want me to bend her over and stick it up her butt.”

       K.K. responds, “Yes daddy.” CALHOUN replies, “Every last inch.” K.K. then replies,

       “Of course daddy,” to which CALHOUN responds, “Tell Daddy what you want him to

       do to you dirty feet.”

       b) Screenshot_20191019-104809.jpg – CALHOUN writes, “Does my little girl want a

       baby.” K.K. responds, “Yes daddy. Only your baby’s daddy all your babies”.

       CALHOUN replies, “Daddy to get you pregnant right now,” followed by “You want to

       sit on Daddy’s face” and “Cum all in his mouth.” K.K. responds, “Of course daddy”.

       c) Screenshot_20191020-172808.jpg – CALHOUN writes, “Daddy will shatter your in

       little innocents. Daddy fuck you hard hard extremely very hard. Daddy will grab your

       waist he’s going to fuck you so hard really deep.”

       31) The images of K.K. on CALHOUN’s phone depicted her in various stages of

undress, including approximately seven in which she is topless, and her breasts are visible.

               Production of Child Sexual Abuse Material Depicting Minor Female C.B.

       32) During the CALHOUN’s interview, he also stated that he talked to a 15-year-old

named “C.B.”. CALHOUN stated that they exchanged sexually explicit images and videos.

       33) During my review of CALHOUN’s cell phone and the contents of a thumb drive



                                          Page 12 of 20
            Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 14 of 21




(labeled “USB30FD (PNY)”), 5 I found approximately 38 images and 18 videos of C.B., a 15-

year-old female, who resides in Morrow, Georgia. CALHOUN and C.B. communicated from

between approximately August and December 2019.

          34) C.B. was identified through the review of CALHOUN’S cell phone. There was a

picture of C.B.’s face in CALHOUN’S contacts. I compared that picture with images of C.B.

found on CALHOUN’s thumb drive, and I believe it to be the same minor female C.B. who I

observed in multiple images and videos (described in Paragraph 35).

          35) The images and videos of C.B. were contained in three separate folders on the thumb

drive. The majority of the videos and images described below qualify as child pornography

under 18 U.S.C. § 2256: 6

          a) Folder One: This folder contained three videos and 18 images. Two of the three

videos depicted (and focused on) C.B. masturbating while she inserted her fingers into her

vagina. The third video showed C.B.’s feet. Twelve of the eighteen images were showed (and

often focused on) either C.B.’s vagina or anus.

          b) Folder Two: This folder contained 15 videos. In eleven videos, the focus is on C.B.’s

vagina as she inserts her fingers and/or “touches herself.” One video depicts C.B. using a dildo to

masturbate. The remaining three videos show C.B. wiggling her toes.

          c) Folder Three: This folder contained 20 images, of which multiple images were

focused on C.B.’s vagina, including one image that focused on both her vagina and anus and

another (labeled “Guess what’s in me Daddy”) that showed C.B.’s vagina with dildo inserted.



5
    This thumb drive was recovered during the March 4, 2020 search of CALHOUN’s residence.

6
 Because the folder name identifies the minor victim, at least in part, I am referring to them generically
as “Folder One,” “Folder Two,” and “Folder Three.”


                                              Page 13 of 20
         Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 15 of 21




Another six images were full body shots of C.B. while standing nude in front of a mirror or in

the shower.

       36) Your affiant briefly interviewed C.B. on January 7, 2021 and a forensic interview is

pending. C.B. told me that she is currently 16 years old and that last year she communicated with

someone she knew as “William” online and sent him nude photos and videos.

       37) You affiant knows that “William” is another persona used by CALHOUN.

“William” was the persona CALHOUN used to communicate with K.K.

              Production of Child Sexual Abuse Material Depicting Minor Female A.J.

       38) During my review of CALHOUN’s One Plus GM1915 cell phone, I located one

image and one video of a fifth minor female – later tentatively identified as A.J. – in a folder

entitled “My Collections.” The image—taken from above—showed A.J.’s vagina (the angle of

the photo is indicative of A.J. taking the photo). In the video, which is approximately 28 seconds

long, A.J. pulls her pants down and touches her vagina with her hand. A.J.’s face is visible at the

end of the video. Based on the file name of the video, 20-02-15-15-01-03_01.mp4, and that of

the digital image, screenshot_20200215-182804.jpg, A.J. sent the image and video via Instagram

on February 15, 2020. Both the image and video show A.J.’s Instagram username in the top left-

hand corner.

       39) Law enforcement have tentatively identified A.J. based on a subpoena submitted to

Instagram for the username that is visible on the image and video files described in the previous

paragraph. A.J. has not yet been located or interviewed but based on my review of the image and

video and my training and experience, A.J. appears to be approximately 15 or 16 years old. The

subscriber information received from Instagram indicates that A.J. resides in Illinois.




                                           Page 14 of 20
         Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 16 of 21




                                        Unidentified Victims


       40) Based on my ongoing review of the evidence collected in this investigation,

CALHOUN was in contact with numerous other minor females (including receiving nude

photos and videos). To date, law enforcement has neither identified nor located these additional

potential victims.

                     Possession of Child Sexual Abuse Material/Child Pornography

       41) As noted above, CCPD executed a state search warrant at CALHOUN’s residence

on March 4, 2020. During the warrant law enforcement recovered multiple electronic devices on

which child pornography was found, which is briefly summarized below.

   a) Electronic Device: Removeable Disk (E) (SanDisk Ultra Plus)

       i) In two folders (001 and alittleofall), approximately 120 images were observed that

           qualify as child pornography or child erotica under federal law. The images depicted

           female children ranging from toddlers to teenagers. By way of example, these are

           four files that were reviewed on this device:

           (1) Incest-Captions-19-(Father-Daughter)-3.jpg – Naked teenage girl sitting on top

               of a male with is penis between her legs.

           (2) Teen_And_PreTeen_Girls_JailBait_Pictures_10_2813529.jpg – Pre-teen girls

               standing in front of the camera wearing white underwear.

           (3) Cheerleader-bent-over.jpg – Young looking girl bent over with vagina and anus

               visible.

           (4) Virgin_off_113_009.jpg – Three young looking girls, naked in bed, kissing.

   b) Electronic Device: Store N Go

       i) In seven folders (001, 0010, alittleofall, alittleofall1, anime 002, Captions, and

                                          Page 15 of 20
Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 17 of 21




 hottttt), approximately 100 images were observed that qualify as child pornography or

 child erotica under federal law. In some cases, the same images were found in

 multiple folders. The images depicted female children ranging from toddlers to

 teenagers. By way of example, these are nine files that were reviewed on this device.

 (1) 0007.jpg – pre-teen female with mouth on adult male penis

 (2) Im-isabel-fucking-9.jpg – teenage female with male penis inserted in anus

 (3) 962.flv_preview.jpg – pre-teen female laying on bed naked with penis in her

    vagina.

 (4) Horse-sex-2.jpg – Teen age female, naked and bent over, with penis of a horse

    appearing to be inserted inside her.

 (5) FaKings%20_%20Karen%201888_m.Jpg – pre-teen female laying on bed naked

    holding the penis of one male, while another is inserting his penis in her vagina.

 (6) Yui.jgp – teenage female naked on a bed using her fingers to spread her vagina.

    There is a caption that reads “Right there daddy right in my fertile fuck hole. I

    need you to breed me daddy!!” The image also has “wickedincest.com” in the

    bottom right hand corner.

 (7) Z040.jpg – pre-teen female standing naked with her vagina visible and stockings

    pulled down to her knees. There is a caption that reads “You needed to go to the

    shop so you asked your daughter to keep your friends entertained. You return, to

    find her doing a striptease.”

 (8) Emily Browning (10).Jpg – naked pre-teen or young teenage girl appearing to be

    asleep in a bed with an adult male on top of her.

 (9) 128902908628.jpg –pre-teen female surrounded by adult men who appear to have



                                Page 16 of 20
         Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 18 of 21




                ejaculated on her face.

   c) Electronic Device: USB Drive (F) (SanDisk)

       i) In five folders (“2019 3”, “2019 4”, “2019 5”, “feet” and “jailbait”), In total, the

             folders contain approximately 90 images characterized as child sexual abuse material

             or images of interest/child erotica. Ages of juveniles pictured range from pre-teen to

             teen.

   d) Electronic Device: USB Drive (H) (Sony Memory Stick PRO Duo)

       i) Folder contains two videos characterized as child sexual abuse material. Each video is

             approximately four minutes long. The female in both videos appears to be a teen. In

             the first video and adult male in penetrating her with his penis. In the second video,

             the female and male are performing oral sex on each other.

   e) Electronic Device: USB30FD (PNY)

       i) Seventeen folders, labeled with names of victims previously described and additional

             victims that have yet to be identified. In addition, there are folders containing images

             considered to be CSAM of known victims and those who have yet to be identified,

             along with numerous pictures of male penises and videos of a male ejaculating.

                                            CONCLUSION

       42)      Based on the foregoing information, I respectfully submit that there is probable

cause to believe that BILLY CALHOUN produced child pornography, received child

pornography, and possessed child pornography in violation of federal law, name:

       a) Between in or about October 2019 until and February 2020, in the Northern District

       of Georgia, BILLY CALHOUN did knowingly persuade, induce, entice, and coerce a

       minor female, A.C., to engage in sexually explicit conduct, for the purpose of producing



                                            Page 17 of 20
 Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 19 of 21




and attempting to produce a visual depiction of such conduct, knowing, and having

reason to know, that that such visual depiction would be transported and transmitted

using any facility of interstate commerce, and such visual depiction having been

produced and transmitted using materials that have been mailed, shipped, and transported

in and affecting interstate and foreign commence, namely a One Plus cell phone, and

such visual depiction actually having been transported and transmitted using any facility

of interstate commerce, all in violation of 18 U.S.C. § 2251(a) & (e).

b) In or about February 2020, in the Northern District of Georgia, BILLY CALHOUN

did knowingly persuade, induce, entice, and coerce a minor female, J.T., to engage in

sexually explicit conduct, for the purpose of producing and attempting to produce a visual

depiction of such conduct, knowing, and having reason to know, that that such visual

depiction would be transported and transmitted using any facility of interstate commerce,

and such visual depiction actually having been transported and transmitted using any

facility of interstate commerce, all in violation of 18 U.S.C. § 2251(a) & (e).

c) Between in or about October 2019 to December 2019, in the Northern District of

Georgia, BILLY CALHOUN did knowingly attempt to persuade, induce, entice, and

coerce a minor female, K.K., to engage in sexually explicit conduct, for the purpose of

producing and attempting to produce a visual depiction of such conduct, knowing, and

having reason to know, that that such visual depiction would be transported in interstate

commerce, all in violation of 18 U.S.C. § 2251(a) & (e)).

d) Between in or about August 2019 and in or about December 2019, in the Northern

District of Georgia, BILLY CALHOUN, did knowingly persuade, induce, entice, and

coerce a minor female, C.B., to engage in sexually explicit conduct, for the purpose of



                                   Page 18 of 20
 Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 20 of 21




producing and attempting to produce a visual depiction of such conduct, knowing, and

having reason to know, that that such visual depiction would be transported in interstate

commerce, and such visual depiction actually having been transported in interstate

commerce, all in violation of 18 U.S.C. § 2251(a) & (e).

e) In or about February 2020, in the Northern District of Georgia, BILLY CALHOUN

did knowingly persuade, induce, entice, and coerce a minor female, A.J., to engage in

sexually explicit conduct, for the purpose of producing and attempting to produce a visual

depiction of such conduct, knowing, and having reason to know, that that such visual

depiction would be transported and transmitted using any facility of interstate commerce,

and such visual depiction having been produced and transmitted using materials that have

been mailed, shipped, and transported in and affecting interstate and foreign commence,

namely a cellular device, and such visual depiction actually having been transported and

transmitted using any facility of interstate commerce, all in violation of 18 U.S.C.

§ 2251(a) & (e).

f) Between in or about October 2019 until continuing in or about February 2020, in the

Northern District of Georgia, BILLY CALHOUN did knowingly receive, visual

depictions, using any means or facility of interstate or foreign commerce, and such visual

depictions involved the use of a minor engaging in sexually explicit conduct in violation

of 18 U.S.C. § 2252(a)(2) & (b)(1).

g) On February 25, 2020, BILLY CALHOUN, did knowingly possesses, or knowingly

accesses with intent to view, any visual depiction that has been mailed, or has been

shipped or transported using any means or facility of interstate or foreign commerce or in

or affecting interstate or foreign commerce, or which was produced using materials



                                   Page 19 of 20
 Case 1:21-mj-00033-JKL Document 1 Filed 01/13/21 Page 21 of 21




which have been mailed or so shipped or transported, by any means including by

computer or cell phone, in which the producing of such visual depiction involved the use

of a minor engaging in sexually explicit conduct in violation of 18 U.S.C.

§ 2252(a)(4)(B).




                                  Page 20 of 20
